 

 

 

. Case 1:18-cv-03309-PJM Document 834 Filed 01/21/20 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
PETER J. MESSITTE 6500 CHERRYWOOD LANE
USTTED STATES DISTRICT JUDGE GREENBELT, MARYLAND 20770
301-344-0632
MEMORANDUM

To: Counsel of Record and Pro Se Parties

From: Judge Peter J. Messitte

Re: In re Sanctuary Belize Litigation

 

Civil No. PIM 18-3309

Date: January 17, 2020

RR RE

Defendant Andris Pukke has filed an Affidavit of Bias’ seeking to disqualify the undersigned from
presiding in the above-captioned proceeding pursuant to 28 U.S.C. § 144 and 28 ULS.C. § 455.
ECF No. 818. The Affidavit was received and docketed by the Court on January 14, 2020, the very
day of the Pretrial Conference and one week before the scheduled start of trial.? Pukke previously
filed a Motion for Recusal under 28 U.S.C. § 455 when he was represented by counsel, ECF No.
174, which the Court denied on the record on March 1, 2019, ECF No. 257.3 Accordingly, at this
point, the Court need only address Pukke’s argument under 28 U.S.C. § 144.

Pukke first sent his Affidavit of Bias to Chief Judge Bredar of this Court in Baltimore. Jt is not
entirely clear whether the Chief Judge has any role to play at any stage of proceedings involving a -
petition of this sort. In any event, the same “judge against whom an affidavit under § 144 is filed
must pass upon the legal sufficiency of the facts alleged” and “deny the relief claimed on account
of the facts stated in the affidavit if they are legally insufficient.” Sine v. Local No. 992 Int'l Bhd.
of Teamsters, 882 F.2d 913, 914 (4th Cir. 1989). The judge determines whether “the affidavit (1)
is in compliance with the procedural requirements of § 144 and (2) [whether the affiant] alleges
with specificity that the Judge in question has a personal bias or prejudice either against him or in
favor of any adverse party.” United States v. Gray, 2012 WL 2370131, at *2 (D. Md. June 21,
2012), subsequent mandamus proceeding sub nom. In re Gray, 474 F. App'x 984 (4th Cir. 2012),

To “serve as a basis for recusal under § 144, affidavits must be both timely and sufficient.” Sine,
882 F.2d at 914 (internal citations and quotation marks omitted); see also 28 U.S.C. § 144.

As a preliminary matter, it does not appear that, as a pro se litigant, Pukke is even authorized to
file an Affidavit of Bias. The statute explicitly states that the Affidavit “shall be accompanied by
a certificate of counsel of record stating that it is made in good faith.” 28 U.S.C. § 144. Judge

 

’ Pukke’s Affidavit of Bias is not accompanied by a Motion for Recusal. The Court will construe Pukke’s Affidavit
as a Motion for Recusal.

? Pukke emailed the Affidavit to the Court on January 10, 2020. The Court has previously ordered that he submit all
court pleadings and correspondence by “ordinary mail (not-email}” ta the Office of the Clerk of Court. ECF No. 550.
3 The Court denied a similar Motion for Recusal under 28 U.S.C. § 455 from Defendant Peter Baker in ECF No, 633.

l
 

 

Case 1:18-cv-03309-PJM Document 834 Filed 01/21/20 Page 2 of 4

Chasanow ‘of this Court has interpreted the statute to mean that pro se litigants cannot file an
Affidavit of Bias. See Mathis v. Goldberg, 2013 WL 1232898, at *1 (D. Md. Mar. 25, 2013), aff'd,
538 F. App'x 310 (4th Cir. 2013) (holding the pro se Plaintiff's affidavit failed to comply with §
144 as he did not and could not supply a certificate of counsel of record stating the affidavit was
made in good faith, and collecting cases that state the same)*; see also Kolon Indus. Inc. v. EL
DuPont de Nemours & Co., 748 F.3d 160, 167 (4th Cir. 2014) (stating in dicta “If the affidavit is
sufficient, accompanied by a certificate of good faith, and timely filed, another judge will be
assigned to the proceeding” (emphasis added)). Buf see Wambach v. Hinkle, 2007 WL 2915072,
at *1 (E.D. Va. Oct. 4, 2007) (allowing a pro se party to submit an affidavit without a certificate
of counsel stating that the affidavit was filed in good faith); United States v. Reep, 764 F. App'x
366 (4th Cir. 2019) (finding a pro se party’s affidavit to be untimely).

Requiring the certificate of an attorney tends to assure that the allegations reflect something more
than the mere displeasure of a disgruntled litigant with the Court. A second rationale behind this
requirement is to ensure that the Affidavit of Bias is made in gocd faith, since a district court may
impose sanctions under Rule 11 against an attorney for filing a frivolous motion. See, e.g., {a re
Johnson, 186 F. App'x 390, 394 (4th Cir. 2006). It is questionable whether such avenue exists with
Tespect to pro se litigants. Accordingly, the Court concludes that Pukke, as a pro se litigant, is not
authorized to submit an Affidavit of Bias. But it is not necessary to deny Pukke’s motion solely
on this ground because, even assuming Pukke could file an Affidavit of Bias, the Affidavit must
have been timely and sufficient—and it is clearly neither.

Pukke filed his Affidavit on January 14, 2020, well more than a year after the start of this case,
citing statements of bias that the undersigned supposedly made in Court, some more than twelve
years ago and a few from approximately ten months ago. Section 144 requires that a motion for
trecusal must be “made no later than 10 days before commencement of the term of court at which
the suit is to be entertained, or a party must show good cause why the motion is brought after this
time.” The ten day requirement is no longer interpreted literally; instead “courts have simply
required a party to exercise reasonable diligence in filing an affidavit after discovering facts that
show bias.” Pomeroy v. Merritt Plaza Nursing Home. Inc., 760 F.2d 654, 658 (5th Cir. 1985).
Thus, “motions to recuse must be filed at the first opportunity after discovery of the facts tending
to prove disqualification.” Sine, 882 F.2d at 915 (citing Duffield v. Charleston Area Medical
Center, 503 F.2d 512, 515 (4th Cir.1974)); see also United States v. Owens, 902 F.2d 1154, 1156
(4th Cir. 1990) (“one must raise the disqualification of the judge at the earliest moment after
knowledge of the facts.” (internal citations and quotation marks omitted)). Since Pukke’s motion
comes one week before a three-week trial, which in June 2019 was set for January 2020 and
actually calendared for that period in September 2019°, the Motion is not timely.

Even if Pukke’s motion were timely, it is not legally sufficient. To be legally sufficient, the Court
would have to find that “(i) the affidavit contains facts, and not conclusions and generalizations,
that are material and stated with particularity; (ii) the facts would convince a reasonable person
that bias exists; and (iii) the bias alleged is personal and extrajudicial in nature and of such a nature

 

* Judge Chasanow then considered the Plaintiff's motions as being brought under 28 U.S.C. § 455. The Court’s
previous denial of Pukke’s Motion under 28 U.S.C, § 455 stands.

* The Court advised parties in a June 4, 2019 Memorandum Order that it had reserved the last two weeks of January
2020 for the merits trial. ECF No. 487.
 

 

Case 1:18-cv-03309-PJM Document 834 Filed 01/21/20 Page 3 of 4

as would result in an opinion on the merits on some basis other than what the judge learned from
participation in the case.” Gray, 2012 WL 2370131, at *3 (internal citations and quotation marks
omitted). The Court finds Pukke has met none of the three prongs. But the Court can proceed
directly to the third prong to dispose of the matter. Every statement Pukke alleges shows bias
occurred in court regarding a case in which he was a Defendant, where his credibility was very
much at issue. The allegedly biased statements are, by definition, not personal or extrajudicial. See
Sine, 882 F.2d at 915 (finding a “judge's actions or experience in a case or related cases or attitude
derived from his experience on the bench do not constitute a basis to allege personal bias.”); see
also Shaw vy. Martin, 733 F.2d 304, 308 (4th Cir. 1984) (stating the district court judge did not
abuse his discretion in denying a motion to recuse “if the complaint is merely based upon the
judge's rulings in the instant case or related cases or attitude derived from his experience on the
bench.”); Liteky v. United States, 510 U.S. 540, 551 (1994) (stating “not subject to deprecatory
characterization as bias or prejudice are opinions held by judges as a result of what they learned in
earlier proceedings.”)

In Liteky, the Supreme Court addressed the limited “pervasive bias” exception to the extrajudicial
requirement, describing it as a predisposition “so extreme as to display clear inability to render fair
judgment.” 510 U.S. at 551. Pukke has not alleged “pervasive bias,” but even if he had, the only
actions he describes with particularity, again, are out-of-context statements made in Court, as well
as the undersigned’s aileged body language and tone in Court, the undersigned’s posing of
hypothetical questions to witnesses, and the fact that the Court has denied a great majority of
Pukke’s multifarious motions. This does not demonstrate “pervasive bias” that is “so extreme as
to display clear inability to render fair judgment.”

Ultimately, Pukke’s legal and factual premises are simply ill-conceived. A court may ask questions
of witnesses at a Preliminary Injunction hearing (which does not involve jurors), including
questions that are hypothetical as well as factual in nature. Moreover, Pukke’s credibility is at issue
in this proceeding and has been at issue in previous proceedings, such that any comments regarding
Pukke’s credibility were well in order. There is also context to the Court’s hypothetical questions
Pukke finds objectionable. The fact is that Pukke had previously settled with the FTC ina case in
which he was alleged to have used “unfair or deceptive acts or practices in promoting and offering
credit counseling and debt management plans” in violation of Section 5(a) of the FTC Act, 15
U.S.C. § 45(a). Stipulated Final Judgment and Permanent Injunction As to Defendants Debt Works,
Inc. and Andris Pukke, F.T.C. v. Ameridebt, Inc., et al., Civ. No. 03-3317 PJM (D. Md. Jan. 12,
2006), ECF No. 473. With Pukke’s consent, judgment was entered against him in the amount of
$172,000,000, or $35,000,000 if he cooperated. /d. (In the present case, the FTC alleges that Pukke
did not cooperate in the Ameridebt case.) And while Pukke was never convicted of criminal fraud
in that case, he did plead guilty to obstruction of justice in violation of 18 U.S.C. § 1503 by
concealing or making false statements conceming assets in relation to that case. Plea Agreement,
United States v. Andris Pukke, Cr. No. 10-734 PJM (D. Md. Jan. 20, 2011), ECF No. 7. In fact,
he went to jail for 18 months. Jd, ECF No. 15. At the Preliminary Injunction hearing and at trial,
it was and will be of interest to the Court to know if the fact of Pukke’s involvement in Sanctuary
Belize was concealed from prospective purchasers; whether aspects of his criminal and civil
background were disclosed to them; and whether knowledge of those matters would have affected
the decisions of any individuals who made purchases at Sanctuary Belize.
 

 

Case 1:18-cv-03309-PJM Document 834 Filed 01/21/20 Page 4 of 4

Finally, the fact that the Court may have ruled against Pukke multiple times does not mean that
the Court has demonstrated pervasive bias. See In re Walker, 532 F.3d 1304, 1311 (11th Cir. 2008)
(stating “Adverse rulings are grounds for appeal but rarely are grounds for recusal.”). The Court
is satisfied that its rulings in all respects have been well-founded and free of bias, including its
rulings against Pukke. .

Accordingly, the Court DENIES Pukke’s Motion for Recusal under 28 U.S.C. § 144.

Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is

directed to docket it accordingly.

isi
bl Peter J. Messitte
ited States District Judge

cc: Court File
